Title: From Thomas Jefferson to Nicholas B. Pryor, 16 October 1824
From: Jefferson, Thomas
To: Pryor, Nicholas B.


Sir
Monto
Oct. 16. 24.
Your letter of the 1st inst. is recieved. if your tin covering has failed, it must have been from unskilfulness. perhaps it has been put on in whole sheets, or plain like shingles, which will not do. altho the opern is so simple that any person of common sense may learn it in 3. hours as well as 3. years, it would take sheets of writing to give all it’s details and  might still  be defective and end in disappointmt  to this I am not equal. writing with me is become slow and painful. a person sent here would learn it at once; but he might come at a time when no work of the kind was going on. the only certain measure would be to engage someone here to go and do it. the tin costs us  13.D a box, which does a square and a half (150. sq.f.)  and, a man  put it on in 2. days. the machine we use to make the tuck is not worth a dollar. Capt Perry of this place, a considble undertaker would be most likely to send you  a workman, from whom others would readily learn the art. accept my respectful salutns.Th:J